Citation Nr: 1007597	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  98-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in November 2000, 
February 2007, and August 2007 for further development.

Because the Veteran is represented by a private attorney, the 
appeal is REMANDED directly to the RO in Montgomery, Alabama.  
VA will notify the appellant if further action is required.
 

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In this regard, during his June 2008 hearing before the 
undersigned Acting Veterans Law Judge, the Veteran testified 
that he underwent a recent CT scan of the head at the VA 
Medical Center (VAMC) located in Montgomery, Alabama, in 
order to further evaluate the cause of his seizure disorder.  
See Hearing Transcript (T.) at p. 30.  While Montgomery VAMC 
records through March 2007 are included in the claims file, 
more recent treatment records have not yet been obtained.  As 
these VA treatment records are pertinent to the issue on 
appeal, VA has a duty to assist the Veteran in obtaining 
these documents.

Additionally, according to an October 1997 VA treatment 
report, the Veteran reported that he had claims pending for 
Social Security Administration (SSA) benefits.  On many 
occasions, including during a June 1991 VA examination, he 
reported that his unemployment stemmed in part from his 
seizure disorder; thus, his SSA disability claim and 
accompanying documents appear to be relevant to the present 
claim.  As VA's duty to assist includes the responsibility to 
obtain any relevant records from SSA, attempts should be made 
to obtain these records on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to 
assist includes obtaining records from SSA and giving them 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits).  

Further, the Board finds that an additional VA medical 
opinion is required.  The Board acknowledges that there is a 
February 2005 VA examination of record but finds that this 
examination is not sufficient to fulfill the VA's duty to 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, although the VA examiner concluded 
that the Veteran's seizure disorder was unrelated to an in-
service fall that occurred on September 1983, the examiner 
did not proffer an opinion whether his seizure disorder may 
have been otherwise related to service, including whether his 
disability may have stemmed from a June 1984 fall which 
resulted in his head hitting a radiator.  As the February 
2005 medical opinion only discussed the relationship between 
his disorder and the September 1983 injury, another VA 
medical opinion should be obtained in order to determine 
whether his disorder may be otherwise related to service.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain treatment records 
from the VAMC in Montgomery, Alabama, from 
March 2007 to the present.  Any negative 
search result should be noted in the 
record.  

2.  With any needed assistance from the 
Veteran, the RO must obtain from SSA 
records pertinent to any claim made by the 
Veteran for disability benefits, including 
the medical records relied upon concerning 
that claim.  If any requested records are 
not available, or if the search for such 
records yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  Thereafter, the RO shall request that 
another VA opinion be provided with regard 
to the nature and etiology of his seizure 
disorder.  Specifically, the VA examiner is 
asked to state an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
seizure disorder is causally related to 
active service, to include a June 1984 head 
injury.  The claims folder should be made 
available to and reviewed by the VA 
examiner.  All appropriate tests and 
studies should be conducted.  A complete 
rationale for all opinions expressed and 
all conclusions reached should be set forth 
in a legible report.  

4.  Finally, readjudicate the issue of 
entitlement to service connection for a 
seizure disorder.  If the benefit sought 
on appeal is not granted, the RO must 
furnish a supplemental statement of the 
case, and the Veteran and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


